Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-16 are pending.  Claims 1-11 are the subject of this FINAL Office Action.  Claims 12-16 are withdrawn.  

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1-6 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mayal et al, Microsatellite abnormalities in plasma of patients with breast carcinoma: concordance with the primary tumour, J Clin Pathol. 1999 May;52(5):363-6. doi: 10.1136/jcp.52.5.363.
	As to claims 1-6 and 8, Mayall teaches to detect 11 MSI in both circulating DNA of serum (buffy coat is contained in serum) and genomic DNA of tissue using PCR and size separation using gel electrophoresis (Tables 1-2 and Figs. 1-2).

Claims 1-2 and 5-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mokarram et al, Microsatellite instability typing in serum and tissue of patients with colorectal cancer: comparing real time PCR with hybridization probe and high-performance liquid chromatography, Mol Biol Rep. 2014 May;41(5):2835-44. doi: 10.1007/s11033-014-3138-1. Epub 2014 Jan 23.
	As to claims 1-2 and 5-10, Mokarram teaches to detect BAT-26 and BAT-25 in both circulating DNA of serum (buffy coat is contained in serum) and genomic DNA of tissue using HPLC size separation with peak height anlaysis (Abstract, Figs. 1-3 and Tables 3-5).
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply filed 09/27/2021 because the prior art in fact teaches the same steps as claimed.  Contrary to Applicants argument that “Mayall does not teach ‘isolating nuclear DNA from the cell-containing fraction,’” in fact Mayall teaches extracting cellular DNA from paraffin blocks/sections (pgs. 363-64).  This claims only require “isolating a cell-containing fraction.”  Thus, Mayal in fact teaches “isolating nuclear DNA from the cell-containing fraction,” or paraffin blocks/sections with cellular DNA.
	In addition, Mayall did not “fail[] in their attempt” “to isolate tumor DNA from the plasma to detect MSI” (Reply, pg. 4).  Mayall, for example, explicitly shows in Figure 1 that “Denaturing polyacrylamide gel analysis for case 10” includes “Lane N is the product from the lymph node DNA, T is from the primary tumour, and P is from the plasma” and “[t]here is loss of heterozygosity for ACTBP2 and a band shift for FgA, indicating microsatellite instability.”  This is a teaching of “detecting a size difference 
To the extent that Applicants argue that “Mayall describes itself as non-enabling for the method Applicant presently claims” (Reply, pg. 5), then Applicants should consider why their claims are enabled, and whether the claims contain enough specific elements to enable the full scope of their claims.  Furthermore, all prior art is presumed enabled.  See In re Antor, 689 F.3d 1282, 1287-94 (Fed. Cir. 2012) (All prior art presumed enabled; Applicants must provide evidence to overcome this presumption); In re Morsa, 713 F.3d 104, 109-11 (Fed. Cir. 2013) (same).  In order to overcome the presumption of enablement, Applicants are advised to apply the following guidance.  "In order to anticipate, a prior art disclosure must also be enabling, such that one of ordinary skill in the art could practice the invention without undue experimentation. The standard for enablement of a prior art reference for purposes of anticipation under section 102 differs from the enablement standard under 35 U.S.C. § 112."  Novo Nordisk Pharms., Inc. v. Bio-Tech. Gen. Corp., 424 F.3d 1347, 1355 (Fed. Cir. 2005) (internal citations omitted).  While section 112 states that the specification must enable one skilled in the art to 'use' the invention, "section 102 makes no such requirement as to an anticipatory disclosure . . . . Rather, anticipation only requires that those suggestions be enabled to one of skill in the art."  "Whether a prior art reference is enabling is a question of law based upon [the] underlying factual findings."  Id (internal citations omitted.)  It has also been held that "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation."  Impax Labs. Inc. v. Aventis Pharms. Inc., 468 F.3d 1366, 1383 (Fed. Cir. 2006).  "Rather, the proper issue is Id. at 1383.  Here, Mayall was able to actually use the claimed invention and discern a difference in size between the cellular DNA MSI and the cell-free DNA MSI as exemplified in Figure 1, for example.  In addition, other prior art demonstrates that even when extracting both cell fraction and cell-free fraction from blood, still other artisans were able to use the claimed invention and amplify and detect difference in MSI sizes.  For example, Utting et al, Microsatellite analysis of free tumor DNA in urine, serum, and plasma of patients: a minimally invasive method for the detection of bladder cancer, Clin Cancer Res. 2002 Jan;8(1):35-40, teaches as much in Figures 1-2 in which MSI from plasma and serum cell-free DNA were compared to MSI from lymphocyte cellular DNA in the same blood sample; and Shaw et al, Microsatellite alterations plasma DNA of primary breast cancer patients, Clin Cancer Res. 2000 Mar;6(3):1119-24, teach comparing MSI from plasma cell-free DNA and MSI from lymphocyte cellular DNA in the same blood sample (pg. 1120, col. 1 and Fig. 1).  Thus, a cursory review of the prior art demonstrates that the claimed technique of “detecting a size difference between the amplified MSI locus in the ctDNA and the amplified MSI locus in the nuclear DNA” is enabled because the prior art more than meets the requirements of Section 112 (e.g. how to “use” the invention), which are higher than for enabling Section 102 art.
It is also noted that Applicants fail to specify in the claims, much less present any evidence of, any details of their claimed invention that are different from the prior art and enable the claimed invention.

Thus, in light of the breadth of the claims (specifically, any source of cellular DNA, and merely detecting a size difference between the amplified MSI locus in the ctDNA and the amplified MSI locus in the nuclear DNA), the anticipation rejections are maintained because the prior art teaches to perform every step of the claimed invention.

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Mayall, Makorram, ALBITAR (US 20160130664) and KERMANI (US 20170058332), in view of PROUDHON (US 20200291466, effective filing date 07/12/2017).

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar MSI cancer markers to the size difference detection techniques of the prior art using ctDNA and gDNA in order to similarly achieve detection of cancers with a reasonable expectation of success.
As to claims 1-10, both Mayall and Makorram tecah the elements of this claim as explained above.
ALBITAR further demonstrates that a skilled artisan would have been motivated to apply tumor/gDNA marker versus ctDNA marker size comparisons using common fragment length analysis techniques (e.g. HPLC, electrophoresis, mass spec, etc.) in order to track tumors, determine tumor load and detect biallelic mutation (Abstract and paras. 0010-15, 0039-43).
Similarly, KERMANI demonstrates that a skilled artisan would have been motivated to apply tumor/gDNA marker versus ctDNA marker size comparisons using common length/size detection techniques in order to distinguish germline from somatic mutations (Abstract and para. 0007).
None of Mayall, Makorram, ALBITAR or KERMANI explicitly teach all markers of claim 7 (NR-21, BAT-26, BAT-25, NR-24, and MONO-27).
However, PROUDHON demonstrates that such markers were routinely used to detect cancers in ctDNA.  PROUDHON teaches to use circulating tumor DNA (ctDNA; 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar MSI markers to the MSI techniques of the prior art with a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Mayall, Makorram, ALBITAR and KERMANI, in view of PROUDHON, in further view of SMARAGDIS (US 20050032231) and MAIONE (US 20140329226).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar independent component analysis (ICA) to the analysis of chromatographic and electrophoretic signals of the prior art in order to achieve greater signal detection accuracy with a reasonable expectation of success.
As to claims 1 and 9, Mayall, Makorram, ALBITAR and KERMANI, in view of PROUDHON teach the elements of this claim as explained above.
Mayall, Makorram, ALBITAR and KERMANI, in view of PROUDHON does not explicitly teach wherein the step of comparing comprises a step of ICA.
see entire document).  This ICA technique is directly applicable to molecular biology HPLC and other size separation tehcniques as demonstrated by MAIONE.  MAIONE teaches  
The invention utilizes algorithms to analyze the spectral database. This process includes: 1) the building of mathematical models of fluorescence spectra from normal and infected individuals, 2) the objective testing of each model, and 3) the iterative modification of these models based upon the inclusion test sample spectra and reoptimization. This procedure is initiated by the extraction of spectral features from normal and infected fluid by multivariate statistical methods, including Principal and Independent Component Analysis, to identify the major parameters of the spectra that carry disease discrimination. These parameters become the components of linear and non-linear mathematical ‘discriminators’ functions, which are models of disease-specific spectral differences.
[ . . . ]
The invention subjects the compiled data of both the Standard Spectral Survey and Advanced Spectral Profile to multiple analytical strategies to identify spectral patterns and further characterize spectral differences between normal and disease subjects. These analytical strategies include, but are not limited to, simple processing (subtractions, normalization, user-specified computations), mathematical transformations of data (e.g. first, second, third and fourth derivatives, Fourier transformation), Principal Component Analysis (PCA) and Independent Component Analysis (ICA). Some of the spectral comparative 
[ . . . ]
These assays are utilized to evaluate the levels of SXI-18053, SXI-18134 and SXI-18162 in plasma derived from normal and infected patients and provide quantitative confirmation of these molecules as valid independent markers of Hepatitis C infection. The relative levels of these molecules provide further information concerning biochemical pathways that are disrupted by HCV infection and would be important targets for therapeutic drug development.

(paras. 0026, 0035, 0062).  A skilled artisan would have been motivated to apply this familiar technique to the size-based discrimination techniques of Mayall, Makorram, ALBITAR and KERMANI, in view of PROUDHON to achieve the same purpose.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ICA techniques to the signals of the size separation techniques of the prior art to achieve more accurate signal discrimination with a reasonable expectation of success.
	Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply filed 09/27/2021 because Applicants repeat the arguments as to the anticipation rejections, which are addressed above.  Thus, the obviousness rejections are maintained.

Prior Art

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AARON A PRIEST/Primary Examiner, Art Unit 1637